Citation Nr: 0326564	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  97-29 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a bilateral leg 
disability.

4.  Entitlement to an effective date prior to August 10, 
2000, for the grant of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions from the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

The Board recently undertook additional development of the 
issues on appeal pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  As a result of such 
development additional evidence was received, to include the 
report of a VA examination which the Board has determined is 
not adequate for adjudication purposes.  Therefore, the Board 
directed that the appellant be afforded another examination.  
The appellant failed to appear for this examination.  

Prior to May 1, 2003, under 38 C.F.R. § 19.9(a) (2002), the 
Board was authorized to obtain additional evidence, clarify 
evidence, correct a procedural defect and undertake 
additional action essential for a proper appellate decision.  
This section also authorized the Board to render a decision 
not less than 30 days after notifying the appellant of the 
additional development by the Board, without remanding for RO 
consideration of the newly developed evidence and without 
obtaining a waiver from the claimant of such consideration by 
the RO.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held 
that 38 C.F.R. § 19.9(a)(2), in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, was inconsistent with 
38 U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction for initial 
consideration, and without having to obtain the appellant's 
waiver.  

Thus, the Board does not have the authority to decide the 
veteran's claim on the basis of the newly developed evidence 
until such evidence has been considered by the RO.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
she should inform the RO if she desires 
to waive the one-year period for 
response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the appellant, the 
RO should so inform the appellant and her 
representative, and request them to 
provide a copy of such records.

3.  Then, the RO should undertake any 
other development it determines to be 
indicated.  It should then readjudicate 
the issues on appeal based on all 
evidence received since its most recent 
consideration of the claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or her representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


